DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 9, 2020, has been entered.
Claims 1, 3-6, and 9 are amended; claims 2, 15, 17, and 39-44 are canceled.
Applicant’s arguments have been considered, but the new grounds of rejection render them moot.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “system,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “monitoring system” of claims 1, 4, and 6;
The “manifold system” of claims 14-17;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “monitoring system” will be interpreted as a sensor in accordance with claim 9. 
The “manifold system” will be interpreted a conduit in accordance with paragraph [0047] of the specification.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

Claim 6 and its dependents are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 has been amended to specify the monitoring of both precursor synthesis and precursor consumption, whereas claim 6, in theory, would require the monitoring of only one of these two parameters, thereby broadening the scope of the claim set. Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 9 and its dependents are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 has been amended to specify a monitoring system for performing real-time monitoring of both the film processing chamber and the precursor synthesis chamber. Presumably, a dedicated sensor would be required for both chambers. Claim 9, however, contemplates an embodiment in which only a single sensor is used to monitor both chambers, thereby broadening the implied metes of claim 1. Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-7, 9-12, 14, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al., US 5,138,520, in view of Weidman, US 2006/0165892, in view of Ganguli et al., US 2004/0015300.
Claims 1, 3-6, 9: McMillan discloses an integrated system, comprising (Fig. 1):
A raw material source (24);
A precursor synthesis chamber (14), including:
An inlet (42) in communication with the raw material source;
An outlet;
A processing chamber (2) connected to the precursor synthesis chamber, including:
An inlet coupled to the outlet of the precursor synthesis chamber;
A sensor (32), i.e., “monitoring system,” which monitors and detects in real time film formation in the processing chamber (2, 15-20);
A controller (36) configured to receive data from the sensor (32) regarding precursor consumption and film formation (5, 29-49).
Although McMillan’s controller governs the apparatus in view of precursor consumption levels, the reference is silent regarding the use of this data to control precursor synthesis, i.e., condition (i). In supplementation, Weidman discloses an integrated system comprising a processing chamber (600) and a gas delivery system (601) which, in turn, includes a precursor synthesis chamber (640) (Fig. 6B). Like McMillan, Weidman avails a sensor to monitor the ongoing operations in the process chamber, yet uses this data further to ensure that precursor synthesis is proceeding at a commensurate rate [0079]. The examiner is interpreting these deliverances as reading upon the claimed act of “synchronization,” as both quantities are being regulated in conjunction towards a common objective. It would have been obvious to the skilled artisan to use information regarding precursor consumption to regulate precursor synthesis to ensure a sufficient quantity of the latter for purposes of substrate deposition. 
Lastly, regarding condition (ii), Ganguli discloses a precursor delivery monitor (130) which remits data regarding precursor synthesis to the system controller (140) that, in turn, regulates the corresponding process chamber [0058]. The reference contemplates a scenario in which the received data prompts a precursor vessel replacement, necessitating overall system down time [0062]. Trivially, in this case, the rates of precursor synthesis and consumption would be synchronized at zero. It would have been obvious to incorporate means to monitor precursor synthesis and communicate the corresponding data to a process chamber via a system controller in order to harmonize and economize the processes of the synthesis and process chambers. 
Claims 7, 11: McMillan monitors temperature, flow rate, and reaction conditions (5, 14ff).
Claim 10: Necessarily, McMillan’s sensor is at least electrical and mechanical in nature. 
Claim 12: As shown by Figure 1, the precursor synthesis chamber (14) is separated by a valve from the processing chamber (2). 
Claim 14: Figure 1 delineates a conduit connecting the synthesis chamber to the processing chamber. 
Claims 30-31: The type of gas and its condition of provision are matters of intended use, whereby the prior art must merely demonstrate the structural capacity to reproduce any functional recitations – a recitation concerning the manner in Ex parte Masham 2, USPQ2D 1647). McMillan’s system is capable of supplying the enumerated gases at room temperature. 
Claim 32: McMillan’s processing chamber is a batch tool.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McMillan in view of Weidman and Ganguli, and in further view of Collins et al., US 2017/0335450.
McMillan is silent regarding the feature of a vent but, as delineated by Figure 1, Collins couples an exhaust line (120) to the precursor synthesis chamber to “remove unwanted vapor from the ampoule, or to purge out other undesirable gases” [0044]. As the primary reference shares this desideratum, it would have been obvious to the skilled artisan to integrate a vent outlet within the synthesis chamber.
Claims 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan in view of Weidman and Ganguli, and in further view of Sneh et al., US 6,551,399.
Claim 21: McMillan is silent regarding the presence of other processing units. Sneh, though, describes an integrated system (30) comprising a precursor synthesis chamber (38) and a processing chamber (31), whereby this battery is situated within each unit (53) disposed about a central transfer chamber to constitute a cluster arrangement (12, 27-30; Figs. 13-14). It would have been obvious to replicate McMillan’s processing unit within a cluster tool to augment throughput, in addition to the finding that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 24-25: The type of gas supplied gas is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.


/N. K. F./
Examiner, Art Unit 1716	
/KARLA A MOORE/     Primary Examiner, Art Unit 1716